Citation Nr: 0807481	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-05 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for depression. 

4.  Entitlement to service connection for coronary artery 
disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in February 2003 
and August 2003 of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO) denying service connection 
for PTSD, diabetes mellitus, depression, and coronary artery 
disease.  The veteran testified before the undersigned 
Veterans Law Judge at the RO in October 2007.  A copy of the 
transcript was included in the record. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has PTSD related to in-service stressors.

2.  The veteran did not serve in the Republic of Vietnam, and 
is not shown to have been exposed to a herbicide agent during 
service.

3.  Diabetes mellitus did not manifest until approximately 28 
years post-service discharge and has not been shown to be 
related to the veteran's active duty service.  

4.  Depression did not manifest until approximately 26 years 
post-service discharge and has not been shown to be related 
to the veteran's active duty service, or a service-connected 
disability.   

5.  Coronary artery disease did not manifest until 
approximately 24 years post- service discharge and has not 
been shown to be related to the veteran's active duty 
service, or a service-connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Diabetes mellitus was neither incurred in nor aggravated 
by active duty military service, it may not be presumed to 
have been incurred during such service, and is not due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(e) (2007).

3.  Depression was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  

4.  Coronary artery disease was not incurred in or aggravated 
by active military service, may not be presumed to have been 
incurred therein, and is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§  1110, 1112, 
1113, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated May 2003 and March 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

VA has also done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his PTSD claim.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claims for 
diabetes mellitus, depression, and coronary artery disease 
because there is no evidence of these diseases in service or 
for over two decades following active service.  Thus, while 
there is a current diagnosis of diabetes mellitus, 
depression, and coronary artery disease, there is no true 
indication that these diseases are associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Any 
opinion relating pertinent diseases to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

Based upon the above, the Board finds that the duties to 
notify and assist have been met.  38 U.S.C.A. §§ 5103-5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).

II.  Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular-renal disease or diabetes mellitus become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is the 
responsibility of the BVA, . . . to assess the credibility 
and weight to be given to evidence".  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

Decreased Visual Acuity 

The veteran is seeking service connection for decreased 
visual acuity that she believes is associated with the head 
injury that she sustained during service.  Review of the 
record shows that she was diagnosed with astigmatism in 
February 1979.  A November 1981 also noted a diagnosis of 
astigmatism.  A May 1984 clinical record noted complaints of 
eye problems.  Analysis and diagnosis revealed allergic 
rhinitis/conjunctivitis.  There was no showing of an eye 
disorder or aggravation of her astigmatism.  No other 
treatment in service was noted.  Seperation examination 
noted..................  

VA examination in July 2004 to ascertain the current nature 
and extent of any eye disorder.  At that time, the examiner 
rendered an opinion that the veteran had a normal objective 
eye examination, with no significant pathology found.  She 
had myopia in the right eye and myopic astigmatism in the 
left. T here were also early signs of presbyopia that were 
normal for her age.  She did have visual symptoms associated 
with her migraine headaches, but this was not an actual eye 
disorder.

The veteran is shown to have myopia and presbyopia which are 
refractive errors of the eyes.  Congenital or developmental 
defects, including refractive error of the eyes, are not 
diseases within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c).  As 
such, service connection is not warranted.  

The veteran has claimed service connection for a disability 
manifested by internal bleeding, a disability manifested by 
memory loss, a heart murmur, a scar of the left lung, PTSD, a 
disability manifested by insomnia and the residuals of low 
back and left hip injuries. The Board has reviewed the record 
and failed to discover current evidence of these disorders 
and symptoms. Service medical records are silent concerning 
these claimed disabilities.

PTSD

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007); see Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in- 
service personal assault.  The veteran has not alleged PTSD 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the DSM- IV 
and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:
 
A.  The person has been exposed to a traumatic 
event in which both of the following were present: 
(1) the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others 
(2) the person's response involved intense fear, 
helplessness, or horror. . . .

B.  The traumatic event is persistently 
reexperienced in one (or more) of the following 
ways: (1) recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions. . (2) recurrent 
distressing dreams of the event. . . . (3) acting 
or feeling as if the traumatic event were recurring 
(includes a sense of reliving the experience, 
illusions, hallucinations, and dissociate flashback 
episodes, including those that occur on awakening 
or when intoxicated). . . (4) intense psychological 
distress at exposure to internal or external cues 
that symbolize or resemble an aspect of the 
traumatic event (5) physiological reactivity on 
exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic 
event

C.  Persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness 
(not present before the trauma), as indicated by 
three (or more) of the following: (1) efforts to 
avoid thoughts, feelings, or conversations 
associated with the trauma (2) efforts to avoid 
activities, places, or people that arouse 
recollections of the trauma (3) inability to recall 
an important aspect of the trauma (4) markedly 
diminished interest or participation in significant 
activities (5) feeling of detachment or 
estrangement from others (6) restricted range of 
affect (e.g., unable to have loving feelings) (7) 
sense of a foreshortened future (e.g., does not 
expect to have a career, marriage, children, or a 
normal life span)

D.  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following: (1) difficulty falling or 
staying asleep (2) irritability or outbursts of 
anger (3) difficulty concentrating (4) 
hypervigilance (5) exaggerated startle response

E.  Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month.

F.  The disturbance causes clinically significant 
distress or impairment in social, occupational, or 
other important areas of functioning.

DSM-IV, DC 309.81.

There is contradictory evidence as to whether the veteran has 
PTSD.  VA treatment records beginning in December 2002 to the 
present reflect diagnoses of PTSD and cite to a May 2003 VA 
evaluation for treatment purposes reflecting that the 
veteran's responses during the examination are similar to 
those of normative patient samples known to have PTSD.  This 
supports a diagnosis of PTSD, according to the VA examiner.  
In contrast, a September 2002 VA examination report finds no 
diagnosis of PTSD.  The examiner notes that the veteran was 
actually physically threatened by his military experience, 
except on a verbal basis.  It further states that the veteran 
has many other factors to be considered  such as his current 
coronary artery disease, high blood pressure and high HDL 
cholesterol.  The examiner opined that he is socially and 
occupationally impaired based on the fear of dying from 
coronary artery disease, rather than any experience that 
happened in the military. 

Both the September 2002 VA examination and the May 2003 VA 
evaluation were based upon examination and testing of the 
veteran and for the purposes of determining whether he had 
PTSD.  Giving the veteran the benefit of the doubt, the Board 
finds that he has a current diagnosis of PTSD.  38 C.F.R. 
§ 3.102.  With a diagnosis of PTSD, the question before the 
Board now is whether the veteran's PTSD diagnosis is based 
upon a verified stressor.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The veteran's DD 214 notes that the veteran's MOS was 
hospital corpsman.  He received the National Defense Service 
Medal.  The service records do not show decorations, awards 
or other indicia to demonstrate that the veteran was in 
combat.    

Since the veteran was not awarded the Combat Infantryman's 
Badge or other indicia that he engaged in combat with the 
enemy, his assertions of service stressors are not sufficient 
to establish the occurrence of such events, and instead his 
reported stressors must be verified.  

Service records show that the veteran served in the Navy at 
Camp Pendleton from January 1971 to August 1973 where he was 
transferred to sea with the Third Marine Division.  He 
embarked aboard the U.S.S. Okinawa on December 1973.  He 
returned to the mainland in October 1974 for separation from 
service.  

In his original claim for PTSD, he asserted that in Camp 
Pendelton, California, he cared for dismembered soldiers 
returning from Vietnam.  He recalled how upsetting this was 
for him.  He also recalled being informed that he was 
replacing a "Doc" who had been killed, which was terrifying 
for him.  He recalled the disturbing circumstances during 
service aboard the 4th Fisher and Mt. Vernon ships, as he 
cared for wounded soldiers returning from battle in Vietnam.  
He also recalled visions of others dying before his eyes, 
being blown up by land mines, while he was receiving 
treatment for an injury to his sternum.

The May 2003 VA evaluation for treatment purposes noted that 
the veteran reported the following stressors:  he was 
stationed close to enemy lines; received incoming small arms, 
mortar, and rocket fire; encountered mines and booby traps in 
the course of his duties; received sniper fire; flew in 
aircraft over friendly and enemy territory; exposed to the 
traumatic amputations and dismemberment of friendly and enemy 
soldiers; exposed to the corpses of friendly and enemy 
soldiers; wounded in the course of duties; and was frequently 
exposed to fear of death in his role as a corpsman.  When 
asked about his most severe stressor, the veteran stated that 
witnessing atrocities perpetrated by Korean soldiers as they 
interrogated captured NVA and Cambodian civilians, including 
women and children.  He added that treating endless stream of 
casualties in his role as a corpsman was very troubling to 
him.  

In a March 2005 statement, the veteran submitted new 
evidence, "Declassified - Secret," as proof that he was in 
war-time RVN/Cambodia duty.  He recalled suffering intense 
fear when he was dropped from a helicopter into enemy fire 
with land mines and booby traps everywhere in thick foliage 
jungle.  He recalled hearing screams and cries from fellow 
Marines wounded or dying, and fearing for his life as he knew 
the enemy was everywhere shooting at them.  He submitted 
declassified information from the Department of the Navy 
noting the command chronology of the Third Marine Amphibious 
Force in January 1974.  
      
The veteran's stressor information, including his stressor 
statements, service personnel records, and records provided 
by the veteran were reviewed and further researched by a 
Joint Services Records Research Center (JSRRC) coordinator.  
In a July 2007 statement, the JSRRC coordinator indicated 
that the information required to verify the stressful events 
described by the veteran was insufficient to send to JSRRC, 
the National Archives and Records Administration, or the 
Marine Corps Archives and Special Collections.  The JSRRC 
Coordinator noted that a historical search of Naval Hospital, 
Camp Pendleton, was performed and failed to confirm long term 
patient care for injuries in Vietnam.  There was also no 
record of any combat participation of the U.S.S. Okinawa 
until Operation Eagle Pull in April 1975.  As noted by the 
JSRRC Coordinator, the veteran was discharged on October 
1974.  There was no indication in the histories of the U.S.S. 
Okinawa that it took on casualties, or that it received any 
gun or mortar fire.  

The Board finds that the JSRRC Coordinator response has 
adequately researched the veteran's stressors.  While he has 
claimed additional stressors, the veteran has not provided 
sufficient detail to facilitate a meaningful search, 
including a demonstration of his participation in such 
missions or operations in Cambodia or on the U.S.S. 4th 
Fisher or Mt. Vernon.    

His service personnel records do not corroborate the claimed 
stressors.  At the hearing in October 2007, the veteran was 
asked if he had any success finding corroboration of his 
mission in Vietnam/Cambodia through national personnel 
records or other places.  The veteran replied, "no."  (T. 
16).

In his substantive appeal, the veteran argued that VA failed 
to consider  38 U.S.C.A. § 1154 in adjudicating his claim.  
38 U.S.C.A. § 1154(b) applies only to veterans who engaged in 
combat with the enemy during active service.  The regulations 
provide that "the Secretary shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence of aggravation in such service..." 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  As 
noted above, service personnel records fail to confirm that 
the veteran engaged in combat.  Thus, the presumption of the 
incurrence of events consistent with engagement with the 
enemy under 38 U.S.C.A. § 1154(b) is not applicable in this 
case.  

In sum, it is not shown that the veteran engaged in combat.  
Further, there is no evidence corroborating the veteran's 
inservice stressors claims.  Despite the fact that the 
veteran has a current diagnosis of PTSD, service connection 
for PTSD is not warranted as the PTSD diagnosis cannot be 
deemed to be based upon a verified in-service stressor.  
Because the diagnosis is not based upon a verified service-
related event, service connection for PTSD is not warranted.

Diabetes Mellitus

The medical evidence demonstrates that the veteran has 
diabetes mellitus.  VA examination report dated in September 
2002 confirms a diagnosis of diabetes mellitus.

Service connection may be granted on a presumptive basis for 
diabetes mellitus manifested to a compensable degree at any 
time after service in a veteran who had active military, 
naval, or air service during the period beginning on January 
9, 1962, and ending on May 7, 1975, in the Republic of 
Vietnam, including the waters offshore and other locations if 
the conditions of service involved duty or visitation in 
Vietnam.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(e), 3.313 (2007).

The Veterans Education and Benefits Expansion Act of2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976, among other 
things, added diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure (codifying a VA 
regulation which had been in effect since July 2001), and 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that nation) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  Id.  A showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law. No. 98- 542, § 5,98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40,44 (1996), affd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  In this vein, the Board's adjudication below 
includes consideration of whether service connection may be 
awarded for diabetes on a direct incurrence basis.

Summarizing briefly the pertinent facts with the above legal 
provisions in mind, the service medical records do not 
reflect any evidence of diabetes, and there is no evidence of 
diabetes within one year after separation from service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  
A diagnosis of diabetes mellitus is first noted in 2002.  
There is also no competent medical evidence relating the 
veteran's diabetes mellitus directly to his active military 
service. 

Turning to whether the veteran's diabetes mellitus is due to 
Agent Orange exposure, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006) that reversed a decision 
of the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagrees 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit. To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  

In this case, service records do not show that the veteran is 
in receipt of the Vietnam Service Medal or served on a vessel 
off the shore of Vietnam.  The veteran asserts that he served 
on other vessels in addition to the U.S.S. Okinawa; however, 
service personnel records fail to confirm this fact.  Service 
personnel records show that the veteran was assigned to the 
U.S.S. Okinawa, which is not shown to serve off the shores of 
Vietnam during the veteran's time aboard.  Therefore, the 
Haas stay does not apply.  

The veteran testified that he entered Vietnam while serving 
in Cambodia.  Specifically, he testified that he traveled up 
the Mekong river in Cambodia and entered the territorial 
waters of Vietnam.  T. 13.  Service personnel records fail to 
demonstrate that the veteran had actual duty in, or that he 
visited the Republic of Vietnam, at any time during his 
military service.  There is no corroborative evidence 
supporting the veteran's assertion.  The veteran's DD 214 and 
other service personnel records include no mention of service 
in Vietnam, or duties performed in Vietnam.  Thus, while the 
veteran has been diagnosed with a disease listed at 38 C.F.R. 
§ 3.309(e) (diabetes mellitus), he does not have the 
requisite type of service in the Republic of Vietnam as 
defined by 38 C.F.R. §§ 3.313(£1) and 3.307(a)(6)(iii), and 
the presumption of exposure to a herbicide agent under 38 
C.F.R. § 3.307 does not apply herein.  Therefore, the 
presumption provisions of this regulation are not applicable.

Depression 

VA medical records demonstrate that the veteran currently has 
depression, including a current diagnosis of dysthymic 
disorder.  He has a history of treatment for the disability.  
However, service connection is not warranted.  

Service medical records do not show any complaints or 
treatment for psychiatric problems.  Separation examination 
indicated that psychiatric clinical evaluation was normal.  
Further, no psychiatric problems were indicated on VA 
examination in February 1975.  
 
The first diagnosis of dysthymic disorder in the record is 
dated in 2000, more than 25 years post-service discharge.  
Diagnosis and treatment over 25 years post-service does not 
demonstrate that the veteran's depression, or dysthymic 
disorder is related to service.  There is also no competent 
evidence relating the veteran's depression, or dysthymic 
disorder to active military service. 

Coronary Artery Disease

VA medical records and private medical records demonstrate 
that the veteran currently has coronary artery disease.  He 
has a history of treatment for this disease.

Upon review of the evidence, the Board finds service 
connection for coronary artery disease is unwarranted.  
Although the veteran currently has coronary artery disease, 
service medical records are negative for diagnosis or 
treatment for such disease.  A September 1974 treatment 
record noted complaints of chest pain localized to the 
sternum.  The diagnosis was costocondritis.  No 
cardiovascular problems or diagnoses were given.   Report of 
Medical Examination performed at separation from service 
indicated that clinical evaluations of the heart, lungs and 
chest were normal.  No reference to coronary artery disease 
was noted.  

There is no evidence that the veteran had coronary artery 
disease within one year of service discharge.  38 U.S.C.A. § 
1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  In fact, 
VA examination report in February 1975 made no clinical 
findings of coronary artery disease.  Examination findings 
noted normal heart rhythm.  No murmurs, rubs or gallops were 
noted.  

The first diagnosis of coronary artery disease in the record 
is dated in 1999, more than 24 years post-service discharge.  
Diagnosis and treatment over 24 years post-service does not 
demonstrate that the veteran's coronary artery disease is 
related to service.  There is also no competent evidence 
relating the veteran's coronary artery disease to active 
military service. 

The veteran also asserts that his coronary artery disease is 
secondary to his psychiatric disease.  For secondary service 
connection claims, a disease or disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).  In this case, the veteran is not service-
connected for any psychiatric disease.  Thus, 38 C.F.R. 
§ 3.310 is not applicable.  

In sum, coronary artery disease did not manifest until 
approximately 24 years post- service discharge and has not 
been shown to be related to the veteran's active duty 
service, or a service-connected disability.  

Conclusion

The record establishes that the veteran does have some 
medical expertise, however, his opinions relating his 
diabetes mellitus, depression, and coronary artery disease to 
service are unsubstantiated as there is no corroborating 
evidence that the veteran had these diseases in service or 
for decades after service.  In fact, the contemporaneous 
evidence from the veteran's active duty service and 
immediately thereafter that do not reflect pertinent 
disability far more persuasive than the veteran's own recent 
statements and testimony.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  
Additionally, the veteran submitted several health care 
articles in support of his claims.  However, such articles 
are general and do not address the facts that are specific to 
the veteran's case.  Therefore, the Board assigns little 
weight to these articles.

In sum, the preponderance of the evidence is against the 
service connection claims for PTSD, diabetes mellitus, 
depression, and coronary artery disease.  As the 
preponderance of the evidence is against the claims, the 
benefit-of- the-doubt doctrine does not apply, and they must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).






ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


